DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5-6 and 18-19, the applicant discloses “angular error” however applicants fails to clearly define “angular error”. Applicant recites a single point (receiver location) and an axis (specified axis), this does not create an angle thus it is unclear to what angle applicant is referring to. Henceforth “angular error” leaves the claim unclear to the metes and bounds of the invention. For examining purposes, examiner is interpreting “angular error” as any kind of correction done to some navigation system or method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 10-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6854410 B1) in view of Ross (US 8081540 B2).

Regarding claim 1, King teaches an electrically-powered propulsion motor (208, 316) mechanically coupled to a vehicle (200, 300), the propulsion motor configured to provide mechanical propulsion in a fluid medium. (Col.8, lines 11-12, Col.2, lines 28-30, Claim. 1-2, Fig.2, Fig.5)

King also teaches a control circuit (310, 316) coupled to the propulsion motor, the control circuit configured to generate an electrical signal to the propulsion motor including a portion corresponding to operating energy for the propulsion motor to use in providing thrust. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314)

King teaches a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314) 

King does not explicitly teach a signal to be transmitted by the propulsion motor acting as an electromechanical transducer.

Ross teaches a signal to be transmitted by the propulsion motor acting as an electromechanical transducer. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate a signal to be transmitted by the propulsion motor acting as an electromechanical transducer in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water. 
Regarding claim 2, King also teaches comprising an acoustic receiver (202, 202B) configured to receive the transmission signal and to provide an electrical signal representative of the received transmission signal. (Col.3, lines 58-67)

Regarding claim 4, King also teaches comprising a signal processor configured to process a signal received from the acoustic receiver to determine at least one of a location, a distance, a relative bearing, or a locus of relative bearings, relative to the vehicle housing the electrically-powered propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

Regarding claim 5, King also teaches wherein the signal processor is configured to determine an angular error between an acoustic receiver location and a specified axis extending from the vehicle housing the electrically-powered propulsion motor. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, lines 50-52, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King discloses a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King further discloses guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 6, King also teaches wherein the portion corresponding to the transmission signal includes a first modulation signal to be Attorney Docket No. 4568.005US124 Client Ref. No. 2018-005acoustically transmitted in a first direction and a different second modulation signal to be acoustically transmitted in a different second direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King discloses a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then discloses a second 

King also teaches a communication processor (204A, 204B, 310C) and teaches wherein the signal processor configured to determine the angular error is configured to determine a relative indication of a received magnitude of the first modulation signal as compared to a received magnitude of the second modulation signal. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, line 59-Col.8, line 2, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King teaches a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King also teaches guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 10, King teaches generating an electrical signal to the propulsion motor including: a portion corresponding to operating energy for the propulsion motor to use in providing thrust. (Col.3, lines 58-67, Col.7, line 65-Col.8, line 5, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

King teaches a portion corresponding to a transmission signal to be acoustically transmitted. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314) 

King does not explicitly teach a signal to be transmitted by the propulsion motor acting as an electromechanical transducer.

Ross teaches a signal to be transmitted by the propulsion motor acting as an electromechanical transducer. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate a signal to be transmitted by the propulsion motor acting as an electromechanical transducer in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water. 

Regarding claim 11, King also teaches wherein the portion corresponding to the transmission signal includes a first modulation signal to be acoustically transmitted in a first direction Attorney Docket No. 4568.005US125 Client Ref. No. 2018-005and a different second modulation signal to be acoustically transmitted in a different second direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King teaches a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then teaches a second modulation conventional acoustic transceiver 314 that acoustically transmits in a second direction.

Regarding claim 13, King also teaches wherein the transmission signal is added to the portion corresponding to the operating energy for the propulsion motor. (Col.4, lines 23-25, Col.7, line 65-Col.8, line 3, Claim.11, Fig.10A-Fig10B)

Regarding claim 14, King also teaches wherein the transmission signal is established by modifying the portion corresponding to the operating energy. (Col.5, lines 43-51, Col.2, lines 36-45, Claim.1)

Regarding claim 15, King also teaches using an acoustic receiver, receiving a transmission signal acoustically transmitted. (Col.3, lines 58-67, Col.7, line 65-Col.8, line 5, Fig.10A, 204A-204D, Fig.10B, 310A-310E)


King also teaches using the electrical signal, determining an indication of a location of the acoustic receiver relative to the propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

King also teaches wherein the transmission signal is at least one of added to a signal corresponding to the operating energy for the propulsion motor or established by modifying the signal corresponding to the operating energy for the propulsion motor. (Col.4, lines 23-25, Col.7, line 65-Col.8, line 3, Col.5, lines 43-51, Col.2, lines 36-45, Claim.11, Fig.10A-Fig10B) 

King does not explicitly teach the propulsion motor acting as an electromechanical transducer.
Ross teaches the propulsion motor acting as an electromechanical transducer. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate the propulsion motor acting as an 

Regarding claim 17, King also teaches wherein determining the indication of the location of the receiver includes determining at least one of a location, a distance, a relative bearing, or a locus of relative bearings, relative to a vehicle housing the electrically-powered propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

Regarding claim 18, King also teaches wherein determining the indication of the location of the receiver includes determining an angular error with respect to a specified axis extending from the vehicle housing the electrically-powered propulsion motor. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, lines 50-52, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King teaches a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King further teaches guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 19, King also teaches wherein the transmission signal includes a first modulation signal acoustically transmitted in a first direction and a second different modulation signal acoustically transmitted in a second different direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King teaches a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then teaches a second modulation conventional acoustic transceiver 314 that acoustically transmits in a second direction.




Regarding claim 20, King also teaches generating steering guidance using the indication of the location of the receiver relative to the propulsion motor. (Col.7, line 65- Col.8, line 10)

Claims 3, 7-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Ross and further in view of Fripp (US 20150075770 A1).

Regarding claim 3, King teaches wherein the fluid medium is water. (Abstract, Col.3, lines 58-67)

King does not explicitly teach wherein the acoustic receiver comprises an acousto-electric transducer. 

Fripp teaches wherein the acoustic receiver comprises an acousto-electric transducer. (Paragraph 55, Fig.2, 206) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the acoustic receiver comprises an acousto-electric transducer as taught by Fripp in order to measure, receive, obtain or log data. 

Regarding claim 7, King does not explicitly teach transmission signals that include information encoded using a frequency modulation scheme.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using a frequency modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 

Regarding claim 8, King does not explicitly teach transmission signals that include information encoded using an edge polarity encoding scheme.

Fripp teaches transmission signals that include information encoded using multiple suitable communication methods. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have used an edge polarity encoding scheme on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore Fripp teaches many suitable communication methods which would encompass edge polarity encoding scheme. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using an edge polarity encoding scheme in order to organize data into a form that is more efficient for transmission.

Regarding claim 9, King does not explicitly teach transmission signals that include information encoded using an amplitude modulation scheme.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using an amplitude modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 

Regarding claim 12, King does not explicitly teach wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme.

Fripp teaches wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 

Regarding claim 16, King does not explicitly teach wherein the acoustic receiver comprises an acousto-electric transducer. 

Fripp teaches wherein the acoustic receiver comprises an acousto-electric transducer. (Paragraph 55, Fig.2, 206) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the acoustic receiver comprises an acousto-electric transducer as taught by Fripp in order to measure, receive, obtain or log data. 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/A.A./Examiner, Art Unit 3645  

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645